McLaughlin, J. (dissenting):
This action was brought to recover damages alleged to have been sustained by the publication of an article in a newspaper known as. the Cincinnati Commercial Gazette.
The article referred to was made a part of the complaint, and, in substance, charged the plaintiff with stealing news from the Associated Press, a rival corporation, engaged in the same business, by tapping its telegraph wires.
The answer — among other defenses pleaded — alleged that the plaintiff, prior to the commencement of this action, brought an action in the Circuit Court of the United States for the southern district of New York against the Associated-Press, to recover damages for the publication by the defendant of the article referred to, and in that action a recovery w^as had by the plaintiff and the judgment was thereafter paid and satisfied, and that the recovery and satisfaction of the judgment in that action precluded the plaintiff from a recovery in this one.
At the trial, the defendant, to sustain this defense, proved that at the time of the publication of the article referred to, the Cincinnati Commercial Gazette Company published a daily newspaper, of which the defendant was the editor ; that it was a subscriber to the Associated Press, and, as such, received from it, by telegraph, the-article, and the following day published it verbatim, as received, adding only the headlines. He then offered in evidence the judgment roll in the action in the United States Circuit Court, and proved the payment and satisfaction of that judgment.
At the close of the evidence, the defendant’s counsel moved to-*255dismiss the complaint, upon the ground, among others, that the recovery of the judgment in- the United States Circuit Court was for and included the damages sought to be recovered in this action, and that that recovery precluded a recovery here. The motion was i granted and judgment was thereafter entered, dismissing the complaint, from which the plaintiff has appealed.
The defendant contends, and his contention was sustained in the court below, that he and the Associated Press were joint tort feasors as to the publication in the Cincinnati Gazette of the article set out in the complaint; and if he is right in this, then it necessarily follows that the complaint was properly dismissed and that the judgment appealed from must be affirmed. That a libel may be the subject of a joint action cannot, we think, be seriously questioned. The author, the publisher, the seller and every other person who knowingly does the wrong is liable, and an action can be maintained against them, either jointly or severally. (Youmans v. Smith, 153 N. Y. 214; Thomas v. Rumsey, 6 Johns. 26; 2 Add. Torts, 364; Townsh. Sland. & Lib. § 119.)
These authorities, and many others that might be cited, are sufficient to show that a libel may be the subject of a joint action, but we do ‘ not understand that it is seriously contended by the appellant’s counsel that such is not the law. He urges, however, that the Associated Press and the Cincinnati Commercial Gazette are not jointly liable, because it was not the same publication, and, therefore, the recovery against the Associated Press does not preclude the recovery against this defendant. The Associated Press, it will be remembered, composed the article and sent it to the Gazette, its subscriber, as news to be published in that paper. It necessarily knew and intended that the article should be published in the Gazette, and read by its patrons. It sent the same article, it is true, to the New York World, the Chicago Evening Post, and other newspapers, and the same was published in those papers. This, of course, did not make the World and the Post, or any of the other papers, jointly liable with the Gazette, but the publication in the Gazette, having been sent with the intent that it should be there published, made the Associated Press and the Gazette jointly and severally liable to the plaintiff for all the damage which that publication caused him. It cannot be otherwise. The act, in sending *256the article for publication with the intent that the same should be published, and the publication constitute a single wrong and the plaintiff had the option to pursue either the Associated Press, the Gazette, or both. He could sue them either jointly or severally. He could hold one or both responsible for all the damages sus tained by him, but the recovery and satisfaction of a judgment against one would preclude the recovery and satisfaction of a judgment against the other. The payment in full of damages sustained by'reason of a single wrong by one, no matter how many may be individually liable for it, is a complete and perfect satisfaction as to all. One payment wipes out and completely destroys or atones for the wrong, by substituting in its place a moneyed compensation. (Palmer v. N. Y. News Pub. Co., 31 App. Div. 210; Woods v. Pangburn, 75 N. Y. 495; Knapp v. Roche, 94 id. 329; Lord v. Tiffany, 98 id. 412.)
It is undoubtedly true that the sending of the article by the Associated Press to its correspondents with the intent that the same should be published, constituted a publication of it to such an extent that the Associated Press would be liable, but that was not the cause of action alleged in the action in the Circuit Court. On turning to the complaint in that action it will be found that the action was brought to recover damages, not for sending the article to its correspondents, but because its correspondents published and circulated the article. Thus, in that complaint, it was alleged:
“ Eighth. That on or about January 14th, 1895, the defendant * * * sent out for publication to a large number of newspapers in various parts of the United States, and communicated to various persons, the article set forth in the ninth paragraph of this amended complaint, and caused the same to be published of and concerning plaintiff, as hereinafter set forth, * * * .
“Eleventh. That said article was transmitted by the defendant to a large number of newspapers throughout the United States and was published by them * * * and * * * defendant knew and intended that the same should be read by a large number of persons throughout the United States, * * * .
“Twelfth. That said article was published in a newspaper known as The ‘ World,’ issued in the city of New York, and in various other newspapers and as so published, charged in effect, that plaintiff *257and. said Brewer stole news of the defendant by tapping its wires, and that the said Brewer was a notorious wiretapper.
“Fourteenth. That by reason of the publication of the said article by the defendant, and its being read as aforesaid, the credit of the plaintiff was greatly damaged * * * .”
It is thus seen that the complaint in that action charged the defendant The Associated Press with having sent the article to its subscribers for publication; that it was published by them, and by reason of the publication the plaintiff had been damaged. For this, the Associated Press was held liable. Damages were recovered in that action, because of the fact that the Associated Press sent the article to various newspapers for publication, and they published and circulated it. The complaint certainly was broad enough to admit evidence that the article was published by the Cincinnati Commercial Gazette. Plaintiff could have proved that fact upon the trial, for the purpose of enhancing his damages. The publication of the libelous article by the Cincinnati Com/mercial Gazette,' or any other newspaper, made it and the Associated Press joint wrongdoers, and when the plaintiff selected the author of the article (the Associated Press), brought an action and recovered a judgment, that judgment, when paid, was in full satisfaction, for the entire wrong, of all of the damages which the plaintiff had sustained by the entire publication. If this conclusion be correct, then it necessarily follows that the recovery and payment of the judgment in the action in the United States Circuit Court was a complete defense to this action, and for that reason the complaint was properly dismissed.
It follows that the judgment appealed from must be affirmed, with costs.
Van Brunt, P. J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.